                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 MARCO VERCH,                                    Case No. 19-cv-05098-VC
               Plaintiff,
                                                 ORDER DISMISSING CASE WITHOUT
         v.                                      PREJUDICE
 121 SILICON VALLEY, INC.,
               Defendant.


       The case is dismissed without prejudice pursuant to the order issued on November 18,

2019 (Dkt. No. 26).

       IT IS SO ORDERED.



Dated: December 3, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
